212 F.3d 1005 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Respondent-Appellee,v.JAMES MARCELLO and ANTHONY ZIZZO,    Petitioners-Appellants.
Nos. 99-2294 & 99-2451
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 14, 2000Decided May 15, 2000

Appeals from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 C 7737--Paul E. Plunkett, Judge. [Copyrighted Material Omitted]
Before BAUER, FLAUM, and EVANS, Circuit Judges.
EVANS, Circuit Judge.


1
This case gives us the  opportunity to clarify when the courthouse doors  close on defendants who, under the Antiterrorism  and Effective Death Penalty Act (AEDPA), have one  year to file for relief under 28 U.S.C. sec.  2255. Before getting to that, however, we first  comment on an issue regarding the certificate of  appealability (CA) issued by the district court.


2
After being convicted of an organized crime  RICO conspiracy, illegal gambling, and extortion  charges, James Marcello and Anthony Zizzo were  sentenced to 12 and 10-year prison terms. The  district court denied their motions for a new  trial; we affirmed their convictions, United  States v. Zizzo, 120 F.3d 1338 (7th Cir. 1997);  and the Supreme Court denied their petition for  certiorari on December 1, 1997, Marcello v.  United States, 522 U.S. 998, 118 S. Ct. 566  (1997).


3
Represented by private counsel, Marcello and  Zizzo filed a consolidated petition1 for  postconviction relief under sec. 2255 on December  2, 1998. District Judge Plunkett dismissed the  petition as untimely but, over the government's  objection, granted a CA regarding "(1) what  constitutes a 'final' judgment so as to start the  one-year limitations period running; and (2) how  the limitations period is computed." Marcello and  Zizzo appealed Judge Plunkett's dismissal of  their petition. The government moved to dismiss,  arguing that the judge should not have issued a  CA in the first place. A lone circuit judge,  acting as our motions judge, ordered that the  government's challenge to the CA be considered  together with the underlying statute of  limitations question.


4
The AEDPA, enacted in 1996, narrowed and  shortened the avenue of collateral relief  available to convicted criminals. A state  prisoner under 28 U.S.C. sec. 2254 or a federal  prisoner under sec. 2255 may appeal the denial of  a petition only if a CA is issued. 28 U.S.C. sec.  2253. A CA may be issued "only if the applicant  has made a substantial showing of the denial of  a constitutional right." 28 U.S.C. sec.  2253(c)(2).


5
The government attempts to knock this entire  appeal out of the box by arguing that the denial  of Marcello and Zizzo's sec. 2255 petition as  untimely does not implicate their constitutional  rights. Therefore, says the government, the  district court never should have issued the CA  and we lack jurisdiction. Marcello and Zizzo  contend that once a district judge issues a CA--  rightly or wrongly--the appeals must move forward  to the merits.


6
We have sent what might be construed as  conflicting signals on whether the grant of a CA  may be challenged. We have said that any  challenge to a CA must be made right away because  quibbling over the worthiness of the CA itself  after the case has progressed to briefing on the  merits will not serve the CA's purpose of  conserving judicial and prosecutorial resources.  See Romandine v. United States, 143 F.3d 1084, 1087 (7th Cir. March 14, 2000); Dahler v. United  States, 143 F.3d 1084, 1087 (7th Cir. 1998),  cert. denied, 119 S. Ct. 844 (1999); Young v.  United States, 124 F.3d 794, 799 (7th Cir. 1997).  Yet in at least one other case we dismissed an  issue as inappropriately certified after full  briefing on the merits was completed. See Buggs  v. United States, 153 F.3d 439, 443 (7th Cir.  1998).


7
Unlike in Romandine, Dahler, and Young, the  government in this case did not forfeit this  issue. Instead, as we just noted, it objected to  the CA in the district court and promptly moved  us to dismiss the appeals before briefing on the  merits took place. So what should be done?


8
In a situation like this--a bit of a procedural  morass--we think the best approach is to say we  have discretion to decide the case by reviewing  the validity of the CA or by going straight to  the issues raised on the appeal. We can do this,  of course, because even an unfounded CA gives us  jurisdiction. Young, 124 F.3d at 799. However, we  will exercise our discretion to review the  issuance of a CA only in rare cases because, as  we noted in Young, "[a]n obligation to determine  whether a certificate should have been issued .  . . increase[s] the complexity of appeals in  collateral attacks and the judicial effort  required to resolve them, the opposite of the  legislative plan." Id. Here, because our motions  judge allowed the challenge to the CA to pass  without resolution, we go to the issue raised on  this appeal.


9
Until a few years ago a prisoner could seek  postconviction relief at almost any time. See,  e.g., Lonchar v. Thomas, 517 U.S. 314 (1996)  (prisoner who filed first petition 9 years after  being sentenced was not too late). That changed  dramatically with the AEDPA. The new law imposed  a "1-year period of limitation" on petitions,  triggered by one of four events, including "the  date on which the judgment of conviction becomes  final." 28 U.S.C. sec. 2255. The statute does not  define "final" nor does it specify how the 1-year  period should be computed.


10
For defendants who try unsuccessfully to take  their case to the Supreme Court, their judgments  of conviction become final on the date their  petitions for certiorari are denied. See Rogers  v. United States, 180 F.3d 349, 352-53 (1st Cir.  1999), cert. denied, 120 S. Ct. 948; Kapral v.  United States, 166 F.3d 565, 577 (3d Cir. 1999);  United States v. Simmonds, 111 F.3d 737, 744  (10th Cir. 1997). See also Stringer v. Black, 503 U.S. 222, 226 (1992) (for purposes of Teague v.  Lane, 489 U.S. 288 (1989), habeas petition's  conviction became final when petition for  certiorari was denied).


11
Although the Supreme Court denied Marcello and  Zizzo's certiorari petition on December 1, 1997,  that denial was not filed and docketed with this  court until December 4, 1997. Marcello and Zizzo  argue that the 1-year habeas clock did not start  running until that later date and thus their  December 2, 1998, petition arrived on time. The  Supreme Court's denial of certiorari, however, is  the last word on direct review. Although the  Supreme Court notifies us of its decision, see  Supreme Court Rule 16.3, the efficacy of the  Supreme Court's order does not depend on when we  receive it. The order denying certiorari is  effective at the time of its entry by the Supreme  Court. See Robert L. Stern et al., Supreme Court  Practice 382-84, 628-29 (7th ed. 1993). No circuit  has held that the certiorari denial is not final  until it is received by the circuit from which  the case originated. See Adams v. United States,  173 F.3d 1339, 1343 (11th Cir. 1999). The  petitioners point out that a district court's  order is not final until set forth in a separate  document and docketed. See Federal Rules of Civil  Procedure 58 and 79(a); Federal Rule of Appellate  Procedure 4(a) and (b); Williams v. Burlington  N., Inc., 832 F.2d 100, 102 (7th Cir. 1987). That  analogy is inapplicable to the situation here,  which involves one court notifying another of its  judgment. When the Supreme Court denies  certiorari, a defendant's judgment of conviction  is final.


12
The harder question is when the 1-year period  to file a sec. 2255 motion ends. Once the Supreme  Court denied the certiorari petition on December  1, 1997, did the defendants have until the  following November 30, December 1, or December 2  to file their sec. 2255 motion?


13
The first way of computing the 1-year period,  which we'll call the calendar-year method, would  sound the buzzer on the petitioners at the close  of business on November 30, 1998. The day the  Supreme Court denies certiorari counts as the  first day, which means the 365th and final day to  file the sec. 2255 motion falls the following year on the date before the date that certiorari  was denied. Support for this approach comes from  Lindh v. Murphy, 96 F.3d 856, 866 (7th Cir. 1996)  (en banc), rev'd on other grounds, 521 U.S. 320  (1997), which gave already imprisoned individuals  until April 23, 1997, to meet the new 1-year time  limit on collateral attack established by the  AEDPA that went into effect on April 24, 1996. We  and five other circuits have, without analysis,  followed the April 23, 1997, cutoff for those who  already were imprisoned at the time the new law  took effect. Jones v. Bertrand, 171 F.3d 499, 500  (7th Cir. 1999); Paters v. United States, 159 F.3d 1043, 1044 n.1 (7th Cir. 1998); O'Connor v.  United States, 133 F.3d 548, 550 (7th Cir. 1998);  Young, 124 F.3d at 796; Goodman v. United States,  151 F.3d 1335, 1337 (11th Cir. 1998); Brown v.  Angelone, 150 F.3d 370, 375 (4th Cir. 1998);  Burns v. Morton, 134 F.3d 109, 111 (3d Cir.  1998); Calderon v. United States Dist. Court for  the Cent. Dist. of Calif., 128 F.3d 1283, 1287  (9th Cir. 1997), overruled on other grounds, 163 F.3d 530 (9th Cir. 1998); Simmonds, 111 F.3d at  746. The issue in all of these cases was not  whether the deadline should be April 23, 1997, or  April 24, 1997, but rather whether prisoners  whose judgments of conviction had been finalized  well before the new law's date of enactment  should be allowed to seek collateral relief at  all. None of these cases discussed the rationale  for setting April 23 instead of April 24 as the  deadline.


14
The second way of calculating the 1-year  period, the anniversary method, closes the gates  on Marcello and Zizzo when the courthouse doors  shut for the day on December 1, 1998. The clock  begins ticking on the day after the Supreme Court  announces the denial of certiorari, which means  the last day the sec. 2255 motion may be filed is  the anniversary date of the certiorari denial.  The basis for this method is Federal Rule of  Civil Procedure 6(a), which says:


15
In computing any period of time prescribed or  allowed by these rules, by the local rules of any  district court, by order of court, or by any  applicable statute, the day of the act, event, or  default from which the designated period of time  begins to run shall not be included.


16
See also Federal Rule of Criminal Procedure 45(a)  ("[i]n computing any period of time the day of  the act or event from which the designated period  of time begins to run shall not be included").  The three circuits that directly addressed  whether the grace period should end on April 23,  1997, or April 24, 1997, for individuals who  already were imprisoned at the time the new  habeas rules took effect all adopted the  anniversary method. Moore v. United States, 173 F.3d 1131, 1135 (8th Cir. 1999); Flanagan v.  Johnson, 154 F.3d 196, 201 (5th Cir. 1998);  Mickens v. United States, 148 F.3d 145, 148 (2d  Cir. 1998). A fourth circuit also adopted April  24 as the cutoff without any analysis. Rogers, 180 F.3d at 353.


17
Neither the calendar-year method nor the  anniversary method of counting perfectly  satisfies the finicky timekeeper. The Supreme  Court normally issues its decisions a few minutes  after 10 a.m., Eastern time, though occasionally  the court releases orders in the afternoon. If  the Supreme Court denied Marcello and Zizzo's  petition for certiorari at 10:01 a.m. on December  1, 1997 (9:01 a.m. Central time), the petitioners  technically should still be allowed to file their  sec. 2255 petition between the time the Northern  District of Illinois' clerk's office opens (at  8:30 a.m.) and 9 a.m. on December 1, 1998. So,  the calendar-year method gives the defendant at  least a few minutes less than 1 year to file,  just as the anniversary method provides the  defendant up to a few hours more than 1 year to  file.


18
Both the calendar-year and the anniversary  method are reasonable--what matters is  establishing an unequivocal rule that lets  litigants know where they stand and spares judges  from becoming enmeshed in such nitpicking in the  future. Because courts do not have stopwatches in  hand when deadlines draw near, and because the  anniversary date is clear and predictable and  therefore easier for litigants to remember, for  lawyers to put in their tickler files, and for  courts to administer, we adopt the anniversary  rule. The first day of the 1-year limitation  period is the day after the Supreme Court denies  certiorari, giving defendants until the close of  business on the anniversary date of the  certiorari denial to file their habeas motion.  The anniversary date will be the last day to file  even when the intervening period includes the  extra leap year day.


19
Marcello and Zizzo's petition was filed a day  late, and Judge Plunkett properly dismissed it as  untimely. Foreclosing litigants from bringing  their claim because they missed the filing  deadline by one day may seem harsh, but courts  have to draw lines somewhere, statutes of  limitation protect important social interests,  see Cada v. Baxter Healthcare Corp., 920 F.2d 446, 452-53 (7th Cir. 1990), and limitation  periods work both ways--you can be sure Marcello  and Zizzo would not be pooh-poohing the  prosecution's tardiness if they had been indicted  one day after the statute of limitations expired  for their crimes.


20
Marcello and Zizzo's last-gasp argument is that  even though they missed the deadline by a day,  the statute of limitations should be equitably  tolled because the law was unclear, the delay was  minimal, the prosecution was not prejudiced, and  Marcello's attorney's father died 2 weeks before  the deadline.


21
Whether to push back the deadline is a  different issue than when it passed. We know that  sec. 2255's period of limitation is not  jurisdictional but is instead a procedural  statute of limitations subject to equitable  tolling. Taliani v. Chrans, 189 F.3d 597 (7th  Cir. 1999). Even so, equitable tolling is granted  sparingly. Irwin v. Department of Veterans  Affairs, 498 U.S. 89, 96 (1990). Extraordinary  circumstances far beyond the litigant's control  must have prevented timely filing. See Hoosier  Bancorp of Indiana, Inc. v. Rasmussen, 90 F.3d 180, 183 (7th Cir. 1996); Sandvik, 177 F.3d at  1271-72. Though we sympathize with the attorney  who suffered the loss of her father several weeks  before the deadline, the threshold necessary to  trigger equitable tolling is very high, lest the  exceptions swallow the rule. The petitioners'  argument that the deadline was unclear also makes  no sense, because if it was unclear, they should  have filed by the earliest possible deadline, not  the latest. The deadline simply was missed. That  is not grounds for equitable tolling. Taliani, 189 F.3d at 598. And that makes this all more  than a little ironic because allegations of trial  attorney missteps formed the basis of this sec.  2255 motion that was filed too late. The judgment  of the district court dismissing the petitions as  untimely is AFFIRMED.



Notes:


1
 We use "petition" as a synonym for "motion," the  term used in the statute.